PARIENTE, Judge.
Appellant, who received injuries in an automobile accident, appeals an adverse summary judgment entered in favor of the Florida Department of Transportation (DOT). We reverse because the DOT did not eonclu-sively demonstrate the absence of any genuine issue of material fact regarding the alleged operational negligence of the DOT. See Moore v. Morris, 475 So.2d 666, 668 (Fla.1985); Greenleaf v. Amerada Hess Corp., 626 So.2d 263 (Fla. 4th DCA 1993).
In addition, at the time of summary judgment, discovery was still ongoing, and the facts were not so crystallized that nothing remained but questions of law. See Moore, 475 So.2d at 668; Singer v. Star, 510 So.2d 637, 639 (Fla. 4th DCA 1987); Danna v. Bay Steel Corp., 445 So.2d 704, 705 (Fla. 4th DCA 1984).
The trial court’s granting of summary judgment was at the very least premature. See Danna, 445 So.2d at 705.
REVERSED.
GLICKSTEIN and DELL, JJ., concur.